I would like to begin my speech by conveying my deep gratitude to the Secretary-General of the United Nations, Mr. Ban Ki-moon, and to all heads of State and Government who have sent their condolences to the Uzbek people on the occasion of the untimely passing of the first President of the independent Uzbekistan, Islam Karimov. Under his leadership, Uzbekistan embarked upon the path of confident independent development and was recognized as a sovereign State and full-fledged Member of the United Nations.
The President of Uzbekistan spoke from this high rostrum many times. In this very Hall, he announced a number of important international political initiatives aimed at establishing a nuclear-weapon-free zone in Central Asia, promoting peace in Afghanistan, overcoming the consequences of the Aral Sea ecological disaster and bolstering the effectiveness of international cooperation in the struggle against international terrorism, extremism and drug trafficking. All of those proposals, put forward by the leader of Uzbekistan, were fully supported by the international community and, today, are making a tangible practical contribution to ensuring common peace, stability and sustainable development.
In the 25 years under Karimov’s leadership, Uzbekistan became a modern and dynamically developing State. As Acting President of Uzbekistan Shavkat Mirziyoev underscored at a recent session of our Parliament, in the years following its independence Uzbekistan’s economy grew by a factor of six. The real income per capita rose by a factor of nine. Over the last 11 years, gross domestic product growth rates have remained above 8 per cent. According to estimates, this year’s growth rates will continue the same trend. As the Secretary-General acknowledged in his congratulatory message on the occasion of Uzbekistan’s twenty-fifth jubilee anniversary of independence, our country has made steady progress in the implementation of the Millennium Development Goals.
I would now like to briefly touch upon some important issues.
First of all, Uzbekistan will maintain its consistent foreign policy aimed at the protection and advancement of the country’s fundamental interests. Its foreign policy is grounded in a firm commitment to the fundamental principles of international law as enshrined in the Charter of the United Nations and in the Constitution of the Republic of Uzbekistan, as well as in all international legal instruments to which Uzbekistan is a signatory. As Acting President Mirziyoev has stated, Uzbekistan will continue to promote friendships and constructive cooperation with all foreign countries, on the basis of the principles of mutual respect, equality and interests.
Uzbekistan is a firm believer in not interfering in the internal affairs of other States and addressing emerging tensions and conflict only through peaceful and political means. Our country has made the principled and unambiguous choice not to join any military- political blocs or alliances, not to allow the stationing of foreign military bases on its territory and not to send our servicemen beyond the country’s borders.
Secondly, Afghanistan was and continues to be one of the main threats to international security and stability. Regrettably, we see little hope for the resolution of that country’s accumulated contradictions any time soon. The settlement of the Afghan conflict will be possible only if it is based on an intra-Afghan national accord and attained through peaceful political negotiations among the major hostile groups, under the auspices of the United Nations, and, very importantly, without any preliminary conditions. This is important so that the donor countries and international institutions can commit to allocating assistance to Afghanistan aimed at real socioeconomic improvement and the raising of living standards of the population. Above all, assistance must be channelled to education and learning.
Peace in Afghanistan will bring tangible benefits to all countries of the Eurasian continent. Sustainable peace and stability in Afghanistan will stimulate the construction of motorways and railroads, the development of regional and transregional commerce and the establishment of numerous pipelines going in all directions. In that regard, the international community should start seeing Afghanistan, not as a source of regional problems, threats and challenges, but rather as a unique strategic opportunity that ends the status quo once and for all and establishes the basis for multilateral relations that will allow us to attain our goals of prosperity and well-being for all.
Thirdly, the protection and preservation of the environment has a central place in the Sustainable Development Goals for the period between 2016 and 2030, as adopted by the General Assembly last year. The tragedy of the Aral Sea is a vivid example. The significant ecological, climatic, socioeconomic and humanitarian consequences of the tragedy have been a direct threat to the sustainable development of the region and to the health, gene pool and future of the people residing there. The most important task today is to preserve the natural biological diversity of the Aral Sea region, reduce the environmental impacts of the Aral Sea tragedy, and, most importantly, preserve the many vital activities that allow millions of people in the region to survive.
Fourthly, the Republic of Uzbekistan supports the strengthening of the entire United Nations system. We must reinforce its structures’ role in addressing regional and international security problems and ensuring sustainable development. For some time now, Uzbekistan has supported institutional reform at the United Nations to ensure efficiency in its work and a better functioning in the way its principal bodies — the General Assembly and Security Council — interact. Furthermore, the General Assembly must preserve its central role as a major advisory, policymaking and representative body, while the Security Council must be reformed step by step, including through its expansion.
